 



Exhibit 10.48
October 13, 2006
VIA EMAIL
Steven Halladay, Ph.D.
3260 Whipple Road
Union City, California 94587
Re:      Offer of Employment
Dear Dr. Halladay:
Questcor Pharmaceuticals, Inc. (the “Company”) is pleased to offer you the
position of Senior Vice President, Clinical and Regulatory Affairs, a corporate
officer on the terms described below. Should you accept our offer of employment,
your start date will be on October 16, 2006.
You will report to James Fares, Chief Executive Officer. Your office will be
located at our facility in Union City, California. Of course, the Company may
change your reporting responsibilities, position, duties, and work location from
time to time, as it deems necessary.
Your base compensation will be $280,000 per annum ($11,666.67 semi-monthly) less
all amounts the Company is required to hold under applicable laws. You will be a
participant in the annual employee incentive program for 2007. Your incentive
bonus of up to 33% of earned base compensation will be based on the attainment
of specific milestones during each calendar year. The milestones will be
communicated to you in writing by Mr. Fares following the start of your
employment and will be updated annually as part of the performance review
process. The Company will provide you with indemnification equivalent to that
provided to other senior management and pursuant to the Company’s Directors and
Officers insurance policies as in place from time to time. In addition, as soon
as administratively practicable following the start of your employment, the
Company will provide you with a change of control agreement commensurate with
your position.
You will be eligible to participate in the Company’s various benefit plans
including medical, dental and vision insurance, as well as life, accidental
death and disability insurance. You will accrue paid vacation at a rate of
15 days per calendar year following your first 90 days of employment. In
addition, you will be paid for Company holiday’s effective with your date of
hire.
You will also be eligible to participate in the Company’s 401(k) Plan,
Section 529 College Savings Program and Employee Stock Purchase Plan. The
eligibility requirements for these plans are explained in the Company’s Employee
Handbook, and in the case of the Company’s 401(k) Plan, in the 401(k) Plan’s
summary plan description. A copy of the Employee Handbook and the 401(k) Plan’s
summary plan description will be provided to you. Please read them carefully. Of
course, to the extent the provisions of the various plans are inconsistent with
the

 



--------------------------------------------------------------------------------



 



provisions of the Employee Handbook or summary plan description, the plan
provisions will control.
As you no doubt appreciate, as a Company employee, you will be expected to abide
by Company rules and regulations, acknowledge in writing that you have read the
Company’s Employee Handbook, sign and comply with a Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of Company
proprietary information and sign the Policy Against Insider Trading.
The Company’s management has in effect the 2006 Equity Incentive Award Plan (the
“Plan”) to recognize the talent and skills our employees bring to the Company.
Management has recommend, and the Board of Directors has approved, that at the
time you join the Company, the Company grant to you an option under the Plan to
purchase 500,000 shares of the Common Stock of the Company at an exercise price
equal to 100% of the closing price of the Company’s Common Stock on the date
prior to hire. One-fourth (1/4th) of these options will vest after twelve
(12) months of employment and thereafter the remaining shares will vest at the
rate of 1/48th of the original total grant on each monthly anniversary of your
continued employment with the Company. The option will be subject to the terms
and conditions of the Plan and your stock option agreement.
In a separate agreement to be provided to you under separate cover, the Company
will agree that upon a Change of Control of the Company, if your employment is
terminated by the Company other than for “cause” (as defined in such agreement)
or if you resign your employment upon 30 days’ prior written notice to the
Company for “good reason” (as defined in such agreement) within twelve months of
the Change of Control, one hundred percent (100%) of your unvested stock options
will accelerate and become immediately vested and exercisable.
In the event (i) your employment is terminated by the Company other than (x) for
Cause (as defined below) or (y) as a result of your disability, or (ii) you
resign your employment upon 30 days’ prior written notice to the Company for
Good Reason (as defined below), during your first three years of employment, you
will receive severance compensation totaling Six (6) months of base salary. In
the event (i) your employment is terminated by the Company other than (x) for
Cause (as defined below) or (y) as a result of your disability, or (ii) you
resign your employment upon 30 days’ prior written notice to the Company for
Good Reason (as defined below), after your first three years of employment, you
will receive severance compensation totaling Twelve (12) months of base salary.
As a condition to receiving severance compensation, you will need to execute a
general release of claims against the Company and its officers, directors,
agents and shareholders. Such general release will not include rights to vested
options or claims for any compensation earned (including, without limitation,
accrued vacation), or reimbursement of expenses incurred, through the date of
termination. Severance compensation will be paid in accordance with normal
payroll procedures. If you are reemployed at any time during the severance
period, all further severance compensation payments shall immediately cease.
“Cause” will mean termination of your employment for any one or more of the
following: (i) habitual or material neglect of your assigned duties (other than
by reason of disability) or intentional refusal to perform your assigned duties
(other than by reason of disability) which

 



--------------------------------------------------------------------------------



 



continues uncured for 30 days following receipt of written notice of such
deficiency or “Cause” event from the Board of Directors, specifying in detail
the scope and nature of the deficiency or the “Cause” event; (ii) an act of
dishonesty intended to result in your gain or personal enrichment;
(iii) personally engaging in illegal conduct which causes material harm to the
reputation of the Company or its affiliates; (iv) committing a felony or gross
misdemeanor directly relating to, an act of dishonesty or fraud against, or a
misappropriation of property belonging to, the Company or its affiliates;
(v) personally engaging in any act of moral turpitude that causes material harm
to the reputation of the Company; (vi) intentionally breaching in any material
respect the terms of any nondisclosure agreement with the Company; or
(vii) commencement of employment with another Company while an employee of the
Company without the prior consent of the Board of Directors. Any determination
of “Cause” as used herein will be made only in good faith by the Board of
Directors.
“Good Reason” will mean the removal of your title of Senior Vice President,
Clinical and Regulatory Affairs without your written consent; provided, however,
that Good Reason shall not exist as a result of any reduction of your authority,
duties or responsibilities so long as you retain the title of Senior Vice
President, Clinical and Regulatory Affairs of the Company.
This Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder.
The Company will review your performance in accordance with the Employee
Handbook, to assess your accomplishment of milestones and goals, which the
Company reasonably sets for you. The Company will consider whether and when you
should receive increases in your compensation and benefits as described therein
based on such accomplishments.
You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. This at-will employment relationship cannot be
changed except in writing signed by the Chief Executive Officer.
Any and all disputes connected with, relating to or arising from your employment
with the Company will be settled by final and binding arbitration in accordance
with the rules of the American Arbitration Association as presently in force.
The only claims not covered by this Agreement are claims for benefits under the
unemployment insurance or workers’ compensation laws. Any such arbitration will
take place in Alameda County, California. The parties hereby incorporate into
this agreement all of the arbitration provisions of Section 1283.05 of the
California Code of Civil Procedure. The Company understands and agrees that it
will bear the costs of the arbitration filing and hearing fees and the cost of
the arbitrator. Each side will bear its own attorneys’ fees, and the arbitrator
will not have authority to award attorneys’ fees unless a statutory section at
issue in the dispute authorizes the award of attorneys’ fees to the prevailing
party, in which case the arbitrator has authority to make such award as
permitted by the statute in question. The arbitration shall be instead of any
civil litigation; this means that you are waiving any right to a jury trial, and
that the arbitrator’s decision shall be final and binding to the fullest extent
permitted

 



--------------------------------------------------------------------------------



 



by law and enforceable by any court having jurisdiction thereof. Judgment upon
any award rendered by the arbitrators may be entered in any court having
jurisdiction.
The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether oral or written, express or implied. In the event
you accept this employment offer, the terms set forth in this letter will
comprise our final, complete and exclusive agreement with respect to the subject
matter of this letter. Thus, by accepting this employment offer and signing this
offer letter, you agree to be bound by its terms and conditions. As required by
law, the Company’s offer is subject to satisfactory proof of your right to work
in the United States no later than three days after your employment begins.
Please sign and date this letter, and return it to me as soon as possible. This
offer terminates if it is not signed and delivered to me by the close of
business on October 16, 2006. A facsimile copy will suffice for this purpose, so
long as an original signature is delivered when you commence employment. My
confidential facsimile number is (510) 400-0710.
We look forward to your favorable reply and to a productive and enjoyable work
relationship.
Sincerely,

     
/s/ Fredric I. Storch
 
   

Fredric I. Storch
Senior Director, Human Resources and Administration
I hereby acknowledge that I have read the foregoing letter and agree to be bound
by all of its terms and conditions:

     
     /s/ Steven Halladay, Ph.D.
 
           Steven Halladay, Ph.D.
   
 
   
     October 13, 2006
 
          Date
   

 